Taliaferro, J.,
dissenting. I dissent from the opinion of the majority of the court for the following reasons :
The act of Congress of July 17, 1862, was enacted for several purposes, and embraces different and distinct objects. Among these objects, two are prominent:
First — To punish treason and rebellion.
Second — To seize and confiscate the property of rebels.
The first three sections declare the punishment to be inflicted upon persons convicted of treason against the United States, or of inciting, assisting or engaging in rebellion against the United States. Persons convicted of either of these offenses incur pains and penalties that are to affect them personally. In the case of treason they are to suffer death or imprisonment not less than five years, at the discretion of the court; to be fined not less than ten thousand dollars, and to be deprived of the ownership of slaves, if they own any, the fine to be levied and collected on any or all of the property, real and personal, excluding slaves. In the case of inciting to rebellion, or aiding or assisting therein, etc., imprisonment not to exceed ten years, a fine not exceeding ten thousand dollars, liberation of slaves, if owning slaves, etc., at the discretion of the court. In either case, the person convicted to be forever incapable of holding any office under the United States.
Let it be observe l that the provisions of these three sections of the act apply to any and all persons without distinction.
The fourth section has no immediate bearing on the subject of the penalties prescribed for offenses under the act.
• The filth section makes it the duty of the President of the United States to cause the seizure of all the estate, property, etc., of every kind of certain persons designated therein in six different classes, and to apply and use the same and the proceeds thereof for the support of the army of the Uuited States.
The succeeding sections provide the mode by which the provisions *725of the fifth section shall be carried out. The proceedings are to be M} rent. The courts to be vested with power to make such orders, establish such forms of deeree and sale, and direct such deeds and conveyances, where real estate is sold, as shall vest in the purchasers ol such property good and valid titles.
Here, then, we have by this fifth section an entirely different purpose of the legislator. He does not appear here as the avenger of wrongs, nor does he evince the disposition to punish the wrong doer corporeally or by fine or disabilities. That, he has already done in his sovereign capacity by the provisions of the first three sections. He now, by the right which belongs to him by the established rules of war, avails himself of the property of those who have assumed toward the nation the attitude of public enemies, to obtain means to help support his own armies by depriving his enemies to that extent of means to support theirs. That Congress possesses this right under the war power there is, I conclude, no doubt whatever. It is a right' inherent in the nation from the order and fitness of things, and which I can not clearly perceive how it can divest itself of. Unless there be something clearly and directly indicating that Congress has ignored this right or absolutely refused to exercise it, I must think the provisions of the fifth section show that it did exercise it. There is certainly no good reason why Congress should deprive itself of that important power, and more especially when the same power was resorted to by the formidable coalition then raised against the very life of the nation.
The resolution bearing the same date with the act, provides that no “punishment or proceedings under said act shall be so construed as to work a forfeiture of the real estate of the offender beyond his natural life.”
It is referred to as matter of history that this resolution was passed in conformity with the views of Mr. Lincoln to relieve his doubts of the constitutionality of the act. That being the avowed purpose for which the resolution was passed, the proviso it contains should bear only against that part of the act, if any, which is obnoxious to the objection raised by the President. A fair interpretation, then, of the resolution, it would seem, would restrict it to those sections which provide for the punishment of offenders. The fifih section of the act provides for the exercise of rights arising from the war power, and are clearly free from constitutional objections. If, then, under proceedings authorized by the sixth, seventh and eighth sections of the act, property owned at the time of its passage by persons designated under the fifth section has been sold, what is to prevent the purchaser from getting a fee simple title? He acquires, as the law declares, a good and valid title, and this must mean a title in fee, unless the qualifying *726terms of the resolution limit it to a lifetime estate; and it clearly appears to me it does not in this case, as the property was not sold under fieri facias to satisfy a personal judgment against Benjamin, imposing a fine or forfeiture, but the proceeding was in rem, anil assimilated in all respects to admiralty proceedings. The case of Bigelow v. Forrest, 9 Wallace 349, seems at variance with the views here taken, which, however, I think, are sustained by the subsequent decisions of the Supreme Court of the United States, and especially the cases of Miller’s Executor v. the United States and Tyler v. Defrees, reported in II Wallace. If these cases conflict with the views expressed in Bigelow v. Forrest, the authority of the latter case would seem to be overruled. But the plaintiffs hold that whatever be the effect of the decree as to Benjamin, their rights are not impaired; that their mortgage follows the property; that it was not the purpose of the act of Congress of July, 1862, to.involve the innocent with the guilty, and that no condemnation of the latter can affect the former. This plea I think entitled to but little consideration. The action was in rem, purely an admiralty proceeding in form. The usual monition was published. All persons were notified to come forward and make known their objections, it any existed, why the sale should not be made. This stood in the place of personal citation, and was equivalent tp it. It was then incumbent upon the plaintiffs to have made objection, or to have claimed priority in the distribution of the proceeds. The purchaser obtained the property free of all claims or liens whatever, and I think judgment should be given in his favor.
. Rehearing refused.